Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 1 of 39 Page ID #:297




 1   LINDEMANN LAW FIRM, APC
     BLAKE J. LINDEMANN, SBN 255747
 2   DONNA R. DISHBAK, thSBN 259311
     433 N. Camden Drive, 4 Floor
 3   Beverly Hills, CA 90210
     Telephone: (310)-279-5269
 4   Facsimile: (310)-300-0267
     E-mail:     blake@lawbl.com
 5
 6   Attorneys For Plaintiff
     DANA WEISS AND ALL THOSE
 7   SIMILARLY SITUATED
 8
                          UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11
12   DANA WEISS, an individual, and all       Case No. 8:18-cv-01130-JLS-GJS
13   others similarly situated,

14                                            FIRST AMENDED COMPLAINT –
                                              CLASS ACTION
15                  Plaintiff,

16        vs.
                                             [DEMAND FOR JURY TRIAL]
17
     TRADER JOE’S COMPANY, a
18   California Corporation; and DOES 1
19   through 10,

20                  Defendants.
21
22
23
24
25
26
27
28
                                         1
                       FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 2 of 39 Page ID #:298




 1                                     INTRODUCTION
 2         1.     Plaintiff Dana Weiss (“Plaintiff”) brings this action individually and on
 3   behalf of a proposed class and subclass (“Class” or “Classes”), as more fully defined
 4   below, of similarly situated persons nationwide or in California, seeking to redress the
 5   pervasive pattern of fraudulent, deceptive, and false and otherwise improper
 6   advertising, sales and marketing practices that the Defendants (as later defined) have
 7   engaged in with regarded to their “alkaline” water (“Product” or “Trader Joe’s
 8   Alkaline Water”). As more fully stated herein, Defendants’ schemes or artifices to
 9   deceive and mislead Plaintiff and other members of the proposed Classes including
10   Plaintiff and other members of the proposed Classes, into purchasing, at a premium
11   price, tens of millions of dollars’ worth of water, which are distributed, marketed,
12   advertised, and or sold by Defendants.
13         2.     On November 20, 2018, the Court entered its Order Granting
14   Defendant’s Motion to Dismiss (“Order”) Plaintiff’s Original Class Action Complaint.
15   (Dkt. No. 23). The Court concluded that this First Amended Complaint (“FAC”) may
16   not be based on “any alleged misrepresentation that the Court concluded was
17   nonactionable as a matter of law.” Order, p. 17. Because Plaintiff interprets the spirit
18   of the Order as permitting a limited basis to amend, Plaintiff makes an offering of
19   additional allegations at ¶¶23-64 solely to preserve the record, and to avoid any legal
20   argument that the perceived basis of leave to amend had been misconstrued.
21   Allegations ¶¶23-64 are relevant to disposition of this case only to the extent the Court
22   has already considered them, and rejected them in not permitting Plaintiff even one
23   opportunity to amend.1
24
     1
25    Since the Court concluded in the Order that Plaintiff could not amend her pleading
26   by briefs in Opposition to Motion to Dismiss, it is unclear if all plausible allegations
     were considered in denying leave to amend or certain contentions were rejected for
27   procedural reasons. Order, p. 7. Plaintiff reserves the right to seek leave to amend.
28
                                           2
                         FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 3 of 39 Page ID #:299




 1         3.     Plaintiff also offers amended allegations concerning those amendments
 2   concerning representation of pH of 9.5+ at ¶¶65-75.
 3         4.     Defendants have repeatedly violated the consumer protection statutes
 4   referred to herein by making deceptive promotional claims about their alkaline water
 5   products, claims that are false and misleading by competent, reliable scientific
 6   evidence. Defendants have claimed that their water is “ionized to achieve the perfect
 7   balance,” “refresh and hydrate” with hundreds of plus symbols superimposed on the
 8   packaging, a universal sign of gaining health, when in reality the Product is no
 9   different than drinking any bottled water or tap water. The make-up of Trader Joe’s
10   Alkaline Water does not provide any of the benefits Defendants say it does.
11         5.     Defendants prey on consumers by misleadingly claiming that the Product
12   is of alkalinity greater than 9.5+ and is ionized to achieve the perfect balance.
13         6.     There is no plausible metabolic explanation that the water is “perfectly
14   balanced.” In fact, whether balance refers to one’s body or the water, this water is not
15   “balanced.” The more likely explanation, that this refers to the body, is simply untrue
16   as a matter of science. The water is also not perfectly balanced because the ions are
17   increased to 7.5, to 8.5, to 9.5 to 10.5 with the use of electrolysis and thus, this
18   Product is not “alkaline water” that promotes any plausible sense of balance.
19         7.     In the alternative, there is no genuine scientific research and there are no
20   scientifically reliable studies in existence that support the extraordinary claims of
21   Defendants, or that alkaline branded water provide a superior benefit to a consumer.
22   Defendants for their part, do not contend that the Product is “clinically tested” so this
23   is not a substantiation averment in the alternative. Aside from this false health claim,
24   there is no reliable scientific evidence that the water gives a consumer scientific
25   “balance.” Even if there are any reports, they are subject to reasonable critique, such
26   that the reports are not reliable, and there is at minimum a reasonable and material
27   dispute of fact. Defendants know or should have known, that there is no greater
28
                                           3
                         FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 4 of 39 Page ID #:300




 1   benefit to ingesting Trader Joe’s Alkaline Water alkaline water than ingesting an
 2   equivalent bottled water or tap water, and that its advertising and marketing practices
 3   would lead the reasonable consumer to believe that Trader Joe’s Alkaline Water is a
 4   superior product to other waters. Moreover, Trader Joe’s Alkaline Water has taken no
 5   meaningful steps to clear up consumer misconceptions regarding its alkaline branded
 6   water Product.
 7                               JURISDICTION AND VENUE
 8         8.     This Court has subject matter jurisdiction of this action pursuant to 28
 9   U.S.C. § 1332(d)(2) and 28 U.S.C. § 1711, et. seq., the Class Action Fairness Act of
10   2005 because (i) there are 100 or more Class Members, (ii) upon information and
11   belief there is an aggregate amount in controversy exceeding $5,000,000, exclusive of
12   interest and costs, and (iii) there is minimal diversity because at least one plaintiff and
13   one defendant are citizens of different states.
14         9.     For the subclass, the Court has original jurisdiction over CAFA and/or
15   supplemental jurisdiction under 28 U.S.C. § 1367.
16         10.    Venue is proper in this district under 28 U.S.C. § 1391 because
17   Defendants continuously conduct business in this district and a substantial part of the
18   events giving rise to these claims occurred in the Central District of California;
19   Defendants and/or their agents are doing business in California; and/or Defendants are
20   otherwise subject to personal jurisdiction in this judicial district.
21                                           PARTIES
22         11.    Plaintiff Dana Weiss is, and at all times mentioned herein, was a resident
23   of the State of California. Beginning on or about November of 2016, Plaintiff has
24   purchased the Alkaline Water. In initially deciding to purchase the Trader Joe
25   Alkaline water, Plaintiff relied on Trader Joe’s claims that the Product was of a pH of
26   greater than 9.5, and that it was ionized to help her achieve perfect “balance.” Plaintiff
27   thereafter purchased the Trader Joe Alkaline Water (“Product”). Plaintiff typically
28
                                            4
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 5 of 39 Page ID #:301




 1   purchased the Trader Joe’s Alkaline Water at the Trader Joe’s in Manhattan Beach,
 2   Store No. 106. Ms. Weiss will be unable to rely on the Product’s advertising or
 3   labeling in the future based on its level of deception. Even though Ms. Weiss would
 4   like to purchase the Product, she cannot purchase the Product in the future based on
 5   the current labeling.
 6         12.    When purchasing the Product, Ms. Weiss was seeking a product that
 7   would balance pH internally, and she relied on this contention. Ms. Weiss also
 8   thought that the Product was greater than a pH of 9.5+
 9         13.    The labeling of the Product, however, was misleading, and had the
10   capacity, tendency, and likelihood to confuse or confound Ms. Weiss and other
11   consumers acting reasonably (including the putative class), as described in detail
12   herein.
13         14.    Ms. Weiss acted reasonably in relying on Trader Joe’s Claims, which
14   Trader Joe’s intentionally placed on the Product labels with the intent to induce
15   ordinary consumers into purchasing the Product.
16         15.    The Product cost more than similar products without misleading labeling,
17   even the water shelved right next to the alkaline water at Trader Joe’s, and would have
18   cost less absent the false and/or misleading claims.
19         16.    If Trader Joe’s was enjoined from making the claims, the market demand
20   and price for its Product would drop, as it has been artificially and fraudulently
21   inflated due to Trader Joe’s use of deceptive labeling.
22         17.    Ms. Weiss paid more for the Product, and would only have been willing
23   to pay less, or unwilling to purchase them at all, absent the misleading claims
24   complained of herein.
25         18.    For these reasons, the Product was worth less than what Ms. Weiss paid
26   for it, and may have been worth nothing at all.
27
28
                                           5
                         FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 6 of 39 Page ID #:302




 1         19.    Defendant Trader Joe’s Company (“Trader Joe’s”) is a privately-held
 2   corporation organized and existing under the laws of the State of California with its
 3   principal place of business at 800 S. Shamrock Avenue, Monrovia, CA 91016. Trader
 4   Joe’s manufactured, marketed, distributed, and advertised and sold Trader Joe’s
 5   Alkaline water at all times relevant hereto. Trader Joe’s sells hundreds of thousands
 6   of bottles water per week in the United States. Its annual sales for the sale of the
 7   product are in the millions.
 8         20.    Plaintiff is ignorant of the true identities and capacities of fictitiously
 9   named defendants designated as Does 1-10, but will amend this complaint or any
10   subsequent pleading when their identities and capacities have been ascertained
11   according to proof. On information and belief, each and every Doe defendant is in
12   some manner responsible for the acts and conduct of the other defendants herein, and
13   each Doe was, and is, responsible for the injuries, damages, and harm incurred by
14   Plaintiff. Each reference in this complaint to “defendant,” “defendants,” or a
15   specifically named defendant, refers also to all of the named defendants and those
16   unknown parties sued under fictitious names.
17         21.    Plaintiff is informed and believes and thereon alleges that, at all times
18   relevant hereto, all of the defendants together were members of a single
19   unincorporated association, with each member exercising control over the operations
20   of the association. Plaintiff is informed and believes and thereon alleges that, at all
21   times relevant hereto, each of the defendants was the agent, associate, employee
22   and/or representative of each of the remaining defendants, and in doing the things
23   hereinafter alleged, was acting within the authorized course and scope of this agency,
24   association and employment with the full knowledge and consent of the remaining
25   defendants. Plaintiff is further informed and believes and thereon alleges that each and
26   all of the acts herein alleged as to each defendant was authorized and directed by the
27   remaining defendants, who ratified, adopted, condoned and approved said acts with
28
                                           6
                         FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 7 of 39 Page ID #:303




 1   full knowledge of the consequences thereof, and memorialized the authority of the
 2   agent in a writing subscribed by the principal.
 3             22.     Plaintiff is informed and believes and thereon alleges that each of the
 4   defendants herein agreed among each other to commit the unlawful acts (or acts by
 5   unlawful means) described in this complaint. The desired effect of the conspiracy was
 6   to defraud and otherwise deprive Plaintiff of her constitutionally protected rights to
 7   property, and of her rights under other laws as set forth herein. Each of the defendants
 8   herein committed an act in furtherance of the agreement. Injury was caused to the
 9   Plaintiff by the defendants as a consequence.
10                                       ADDITIONAL FACTS
11             23.     Attached as Exhibit 1 is a true and correct copy of ABC News article
12   titled, “Alkaline Water Claims to Offer Greater Hydration, Health Benefits.”
13   https://abcnews.go.com/Health/alkaline-water-claims-offer-greater-hydration-health-
14   benefits/story?id=33268980.
15             24.     Attached as Exhibit 2 is a true and correct copy of the New York Times
16   article         titled,   “Is    Alkaline      Water     Really      Better     for     You?”
17   https://www.nytimes.com/2018/04/27/well/eat/alkaline-water-health-benefits.html.
18             25.     Attached as Exhibit 3 is a true and correct copy of study titled,
19   “Systemic Review of the Association Between Dietary Acid Load, Alkaline Water
20   and Cancer.” https://bmjopen.bmj.com/content/6/6/e010438.
21             26.     Attached as Exhibit 4 is a true and correct copy of a study titled,
22   “Influence of Alkaline Ionized Water on Rat Erythrocyte Hexokinase Activity and
23   Myocardium.”
24   https://ci.nii.ac.jp/els/contentscinii_20181013060333.pdf?id=ART0001944400.
25             27.     Attached as Exhibit 5 is a true and correct copy of a study titled,
26   “Systemic and local effects of long-term exposure to alkaline drinking water in rats.”
27   https://www.ncbi.nlm.nih.gov/pubmed/11493345.
28
                                                 7
                               FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 8 of 39 Page ID #:304




 1           28.     Attached as Exhibit 6 is a true and correct copy of article titled,
 2   “Alkaline         Water—Find           or     Fraud?”        https://cspinet.org/tip/alkaline-
 3   water%E2%80%94find-or-fraud.
 4           29.     Attached as Exhibit 7 is a true and correct copy of article titled, “Does
 5   Alkaline Water Really Hydrate You Better.” https://www.wellandgood.com/good-
 6   advice/is-alkaline-water-more-hydrating-regular-water/.
 7           30.     Attached as Exhibit 8 is a true and correct copy of an image of Trader
 8   Joe’s Alkaline Water labeling.
 9           31.     Attached as Exhibit 9 is a true and correct copy of the Notice of
10   Violation of the California Consumer Legal Remedies Act and Duty to Preserve
11   Evidence that was sent to Defendant Trader Joe’s via certified mail on November 11,
12   2017.
13           32.     Attached as Exhibit 10 is a true and correct copy of article titled, “I
14   Drank         Fancy    Water     for    a    Week       so    you     Don’t     Have      to.”
15   https://www.elle.com/beauty/health-fitness/a32285/alkaline-water-health-benefits-
16   claims/.
17           33.     Attached as Exhibit 11 is a true and correct copy of article titled, “Huge
18   Number of People Believe Drinking Alkalinized Water Prevents Diseases: Are They
19   Right?”       https://www.alternet.org/print/personal-health/huge-number-people-believe-
20   drinking-alkalinized-water-prevents-diseases-are-they.
21           34.     Attached as Exhibit 12 is a true and correct copy of images reflecting the
22   price of Trader Joe’s Alkaline Water compared to that of Trader Joe’s Spring
23   Mountain Water.
24           35.     Attached as Exhibit 13 is the venue form for the filing of this Class
25   Action.
26           36.     With the high number of studies, articles, and publications by accredited
27   doctors and scientists warning consumers of the affirmatively false statement by
28
                                              8
                            FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 9 of 39 Page ID #:305




 1   alkaline water proprietors such as Trader Joe’s, a reasonable consumer could be
 2   deceived by Trader Joe’s Alkaline Water.
 3         37.    Defendant advertises that its alkaline water is “ionized to achieve the
 4   perfect balance.”
 5         38.    Water with a pH of 9.5 or greater is by definition, not balanced.
 6         39.    A pH of 9.5 or greater cannot be considered by the consumer to represent
 7   a perfect balance. As reflected on the Product’s label and the scale on the back of the
 8   Product’s packaging, balanced pH is in the neutral range for “bottled water.”
 9         40.    Water with a pH that ranges from 10.5 to 11.5 to 12.5 to 13.5, is not
10   “perfectly balanced.”
11         41.     “Ionized” is referred to in the past tense suggesting that the water has
12   already been chemically altered. Thus, to “achieve” the perfect balance refers to the
13   consumer’s internal pH balance.
14         42.    “Achieve” is a transitive verb which matches with a consumer’s
15   expectations here, defined commonly, as “to get or attain as the result of exertion.”
16         43.    All reasonable inferences suggest that the “perfect balance” promised to
17   be achieved, is the resulting pH balance a person benefits from by consuming the
18   Product. This is at minimum, a dispute of fact.
19         44.    That Defendant has claimed that this is a substantiation claim
20   independently defeats its argument that “ionized to achieve the perfect balance” can
21   possibly refer to the chemical make-up of the water; if the statement is characterized
22   as a substantiation claim, the Defendant is equitably estopped from claiming the
23   Product is not referring to the health benefits that may accrue to a person.
24         45.    Plaintiff’s claims are not substantiation claims: Plaintiff has not alleged
25   that the product is clinically tested, nor that any representation falsely implies that the
26   marketing claims were “clinically proven” by scientific proof, the only matter at issue
27   in Kwan v. Sanmedica, Int’l, 854 F.3d 1088 (9th Cir. 2017).
28
                                           9
                         FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 10 of 39 Page ID #:306




  1          46.    Defendant does not represent its product is clinically proven as either a
  2   performance based claim, nor a health based claim, so this is not a substantiation
  3   claim. Instead, Plaintiff offers in her Complaint and CLRA letter, a plausible
  4   metabolic explanation that “ionized to achieve the perfect balance” is affirmatively
  5   false because water high in alkalinity cannot improve one’s internal pH balance, and
  6   certainly cannot achieve the perfect balance. Plaintiff contends in the alternative, that
  7   several studies have concluded that a pH balance has no beneficial impact on the
  8   alkalinity balance in the blood constituting at minimum, a material dispute of fact.
  9   Plaintiff is entitled to plead in the alternative.
 10          47.    “Ionized to achieve the perfect balance” is affirmatively false because
 11   once alkaline water enters one’s stomach, the body simply pours in greater amounts of
 12   acid to neutralize the water, such that no “balance” can possibly be created, and no
 13   “perfect balance” can possibly be created.
 14          48.    “Ionized to achieve the perfect balance,” in paragraph 46, is affirmatively
 15   a false statement, independent and irrespective of whether there is no scientific
 16   support.
 17          49.    Coupled with the false “balance” claim, “hydrate and refresh” contribute
 18   to the deceptive context of this packaging.
 19          50.    Hydration is critical for health, but according to the World-renowned
 20   Cleveland Clinic specializing in cardiology, alkaline waters, which implies among
 21   others,    Trader   Joe’s   Product,    do    not    have   any   added   health   benefits.
 22   https://health.clevelandclinic.org/alkaline-water-dont-believe-the-marketing-hype/.
 23          51.    That the Product “hydrates and refreshes” is affirmatively false because
 24   ingestion and consumption of the Product leads to negative consequences to ones
 25   health, including growth retardation. See Exhibit 5. A 1998 study also found that
 26   alkaline water can lead to heart muscle damage in laboratory rats (Journal of
 27
 28
                                            10
                           FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 11 of 39 Page ID #:307




  1   Toxicological Sciences). Upon information and belief, these conclusion plausibly
  2   apply to human ingestion.
  3         52.      Alkaline water, generally, and this Product, can      agitate the body’s
  4   normal pH leading to metabolic alkalosis, a condition producing the following
  5   symptoms: nausea, vomiting, hand tremors, muscle twitching, tingling in the
  6   extremities or face, confusion.
  7         53.      Alkaline water, generally, and this Product, also interfere with digestion
  8   of proteins.
  9         54.      Trader Joe’s also makes an affirmatively false representation that the
 10   Product is “Alkaline Water” when in fact, electrolysis alone (the method Trader Joe’s
 11   employs to create a higher pH) that results in higher pH, does not make water more
 12   alkaline.        https://www.uswatersystems.com/blog/2017/08/scientists-say-dont-be-
 13   duped-by-alkaline-water/ (“The only thing that neutralizes acid is alkalinity, not the
 14   water being alkaline. So let me rephrase that: Alkaline water does not mean that it
 15   has substantial alkalinity. There must be alkaline minerals in the water — to begin
 16   with — in order to produce alkalinity in your water.”). Mark Timmons authored this
 17   article who is Certified by The Water Quality Association as a CWS-VI, CI, CSR and
 18   has held these certifications since 1980. The “Fearless Flyer” confirms the Product is
 19   run through electric currents (electrolysis).
 20         55.      Trader Joe’s scale on the back of the Product is also affirmatively false
 21   for the same reason in that Trader Joe’s represents the “higher the pH, the greater the
 22   alkalinity” when in fact as opined by several experts in the field, higher pH does not
 23   mean substantial alkalinity.
 24         56.      The contention that the Product can be “ionized to achieve a perfect
 25   balance” is also affirmatively false because:
 26                  (a) “ionized water” is nothing more than sales fiction; the term is
 27                     meaningless to chemists;
 28
                                            11
                           FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 12 of 39 Page ID #:308




  1                (b) Pure water (that is, water containing no dissolved ions) is too
  2                    unconductive to undergo significant electrolysis by “water ionizer”
  3                    devices;
  4                (c) Pure water can never be alkaline or acidic, nor can it be made so by
  5                    electrolysis. Alkaline water must contain metallic ions of some kind –
  6                    most commonly sodium, calcium, or magnesium;
  7                (d) The idea that one must consume alkaline water to neutralize the
  8                    effects of acidic foods is ridiculous; we get rid of excess acid by
  9                    exhaling carbon dioxide;
 10                (e) If you do drink alkaline water, is alkalinity is quickly removed by the
 11                    highly acidic gastric fluid in the stomach [plausible metabolic
 12                    explanation];
 13                (f) Uptake of water occurs mainly in the intestine, not in the stomach.
 14                    But when stomach contents enter the intestine, they are neutralized
 15                    and made alkaline by the pancreatic secretions – so all the water you
 16                    drink eventually becomes alkaline anyway.”
 17   http://www.chem1.com/CQ/ionbunk.html.
 18         57.    The scale on the back of the Product is affirmatively false because many
 19   sources for tap water are composed of a pH greater than 7, and even at pH of 9,
 20   naturally, whereas the consumer is led to believe through the scale, the Product
 21   provides benefits, in reality, it does not.
 22         58.    All of the specific on-label claims contribute to the deceptive context of
 23   the representation, to “achieve a perfect balance.” The notion that this “alkaline water”
 24   hydrates and refreshes, and provides medical properties is a performance based claim
 25   that contributes to the balance claim.
 26         59.    A California plaintiff can bring claims on a nationwide basis. Gitson v.
 27   Trader Joe’s, 63 F. Supp.3d 1114 (N.D. Cal. 2014).
 28
                                            12
                           FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 13 of 39 Page ID #:309




  1          60.    Ms. Weiss relied on all of the representations in the Fearless Flyer (off-
  2   label) and all those representations made by Defendants on the label in deciding to
  3   purchase the Product as referenced in the factual section of this Complaint.
  4          61.    Members of the public are likely to be deceived based on a significant,
  5   diverse, and widespread consensus of licensed doctors, chemists, and PhD scientists
  6   asserting alkaline water like Trader Joe’s Product, is effectively snake oil.
  7          62.    Plaintiff (and class members) would not have acted as they did in buying
  8   the Product if they had known of the concealed or suppressed facts above; they would
  9   have bought ordinary bottled water.
 10          63.    Many consumers have consumed alkaline water based on the belief it
 11   will help balance their diets from eating foods high in acid, like the Fearless Flyer and
 12   the on label advertisements suggest. https://abc11.com/health/alkaline-water-has-no-
 13   proven-benefits-expert-says/1458290/.
 14          64.    For all these reasons, and those demonstrated through the course of this
 15   case, reliance is reasonable and plausible.
 16          65.    Plaintiff observed and tested that the Product had a pH level of less than
 17   9.5 one week after she purchased the Product in November of 2016.
 18          66.    The testing was performed at the Plaintiff’s residence. The Plaintiff also
 19   tested tap water. The test results were Trader Joe’s Alkaline Water at 7.3 pH, and tap
 20   water 7.1 pH.
 21          67.    The Plaintiff tested the Product using an appropriate device for
 22   ascertaining the pH of liquid substances, a PH-02 “pen type pH meter” made by
 23   manufacturer, Zacro. Plaintiff tested more than once.
 24          68.    Most of the reviewers who tested Trader Joe’s Product found it to be at a
 25   pH of 6, which is acidic. http://www.lifeionizers.com/blog/trader-joes-alkaline-water-
 26   fails-test-at-9-5-ph/.
 27
 28
                                            13
                           FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 14 of 39 Page ID #:310




  1         69.    Plaintiff could not have tested the Product when it was bottled because
  2   the water is bottled on private property that is not open to the public or available to
  3   Plaintiff unless through discovery.
  4         70.    Plaintiff has requested, but has not received, discovery responsive to the
  5   inquiry as to whether the Product lacked the 9.5+ representation on a class-wide basis.
  6         71.    Based on reviews surveyed in the public domain, articles, and her own
  7   personal testing, Plaintiff asserts upon information and belief, that Trader Joe’s did not
  8   meet this representation on a class-wide basis, at least during some periods.
  9         72.    Plaintiff is unable to conduct expert testing and prepare an expert report
 10   on these contentions until she is granted access to the source of production, she
 11   receives all test reports and results from the Defendants. Then Plaintiff’s expert can
 12   also test the degradation of alkaline water, which occurs over time, and after the water
 13   is bottled. Degradation of pH ions is an accepted fact, such that the longer the Product
 14   sits, the more pH will be lost.
 15         73.    The “9.5+” representation is implied to the consumer that such alkalinity
 16   will last for a reasonable time through consumption, as there is no counter-inference
 17   or designation on the bottle such as “good if used through [date].”
 18         74.    A reasonable consumer will believe that the Product will maintain its
 19   alkalinity a reasonable time after it is sourced and manufactured through point of
 20   purchase, and a reasonable amount of time thereafter for consumption.
 21         75.    Plaintiff relied on this representation when she purchased the Product. In
 22   actuality, the representation was false.
 23                          TRADER JOE’S ALKALINE WATER
 24         76.    Articles and publications written by licensed Doctors and PhD’s, have
 25   concluded that pH water is affirmatively false because it is a medical impossibility.
 26         77.    In the alternative, articles and publications suggest that Alkaline Water
 27   provides no health benefit or hydration improvement.
 28
                                           14
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 15 of 39 Page ID #:311




  1         78.   Trader Joe’s Product falsely and misleadingly represents: “Trader Joe’s
  2   “Alkaline Water,” “ionized to achieve the perfect balance.” Next, Trader Joe’s falsely
  3   claims “pH 9.5+” “pH is the measure of acidity and alkalinity. The higher the pH, the
  4   greater the alkalinity.” Further “Our Alkaline Water + Electrolytes is ionized to pH
  5   9.5+.” These particular statements were made on the packaging of the Product in
  6   Figure No. 1 and Figure No. 2.
  7
  8   FIGURE NO. 1                          FIGURE NO. 2 (Reverse side of packaging)
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
            79.   In addition, there are hundreds of plus symbols on the packaging next to
 22
      a statement “refresh and hydrate” connoting non-existent health benefits. On Trader
 23
      Joe’s website, and on its product catalogue mailed and disseminated to millions
 24
      (including Plaintiff), Trader Joe’s made the false and misleading claims: “The
 25
      mineralized water is purified through reverse osmosis, then run through electric
 26
      currents (electrolysis), which changes the structure of the water and raises the pH to
 27
 28
                                          15
                         FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 16 of 39 Page ID #:312




  1   9.5+ (neutral pH of water is 7).” Moreover, in the same marketing materials, Trader
  2   Joe’s represented “[w]hether you've just eaten an abundance of corn or cranberries
  3   (foods high in acid); or you've been sweating profusely; and/or you've been reading
  4   this Flyer (because obviously that would make you thirsty) our Alkaline Water +
  5   Electrolytes is a drink that can satisfy.” See Fig. 3. At each Trader Joe’s store, Trader
  6   Joe’s stacks its alkaline water product adjacent to the non-alkaline water product to
  7   obtain a price premium based on the representations therein. See Fig. 4.
  8   FIGURE NO. 3
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           16
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 17 of 39 Page ID #:313




  1   FIGURE NO. 4.
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
            80.    The Defendants did not undertake any study before marketing their
 13
      product and have not claimed to have done so. Thus, this is not a substantiation claim.
 14
      Defendants do not have a single study to show that their water is “perfectly balanced”
 15
      or will provide added hydration compared to other water, so this is not a substantiation
 16
      claim. Defendants do not contend that the Product is clinically tested, so this is not a
 17
      substantiation claim. In addition, Defendants’ product does not even maintain or have
 18
      alkalinity represented on the packaging of 9.5+ when bottled or sold. The Product is
 19
      more acidic than as represented.
 20
            81.    Such deceptive conduct and practices mean that Defendants’ advertising
 21
      and marketing is not just puffery, but is instead deceptive and is therefore, actionable.
 22
            82.    Defendants take advantage of every marketing avenue the modern age
 23
      has opened to them in order to ensure that the false and deceptive marketing message
 24
      permeates the general consumer consciousness. Defendants use advertising, internet
 25
      marketing, and social media, as well as glossy print through the “Fearless Flyer.” But
 26
      no matter which marketing avenue reaches a consumer, Defendants’ drive home the
 27
 28
                                           17
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 18 of 39 Page ID #:314




  1   same false and deceptive claims of superior results from drinking alkaline branded
  2   water through all the advertising mediums vis-à-vis normally sourced water.
  3         83.    However, even though there is no plausible metabolic explanation for a
  4   claim that alkaline branded water provides any more benefit to a consumer than
  5   typical water, or that they can hydrate, or that they can provide the “perfect balance,”
  6   the Defendants persistently and pervasively market their product as one that “achieve
  7   the perfect balance,” supposedly worthy of a premium price over other bottled water.
  8   An ounce of Trader Joe’s alkaline water costs significantly more than an ounce of
  9   Trader Joe’s Springwater, which is marketed adjacent to alkaline water at every
 10   Trader Joe’s store in the Nation. See Figure No. 4 above.
 11         84.    As a result of the foregoing, Defendants’ claims regarding Trader Joe’s
 12   Alkaline water are deceptive and misleading. Had Plaintiff and other members of the
 13   proposed Classes been aware of the truth about Trader Joe’s Alkaline Water, they
 14   would not have purchased Trader Joe’s Alkaline Water, and would not have paid a
 15   premium price for the Trader Joe’s Alkaline Water.
 16         85.    Indeed, Defendants were in a superior position to know and did know
 17   that its claims and advertisements were deceptive and false and they failed to inform
 18   consumers that their Trader Joe’s Alkaline branded water cannot perform as
 19   advertised and promised.
 20         86.    Instead, Defendants allow their deceptive and misleading marketing to
 21   permeate the consumer advertising consciousness and perpetuate Defendants’ false
 22   claims and promises.
 23         87.    Defendants were also in a superior position to know about the alkalinity
 24   of its water at the date of sourcing, distribution, purchase, and intended consumption.
 25         88.    Because of such deceptive practices and conduct, Defendants are able to
 26   charge and get a substantial premium for their products over readily available and
 27   much lower priced sources of water that provide the same or substantially the same
 28
                                           18
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 19 of 39 Page ID #:315




  1   results. Thus, Defendants reap profits on products where consumers are induced to
  2   pay an unwarranted, substantial premium.
  3         89.    All conditions precedent necessary for filing of this Complaint have been
  4   satisfied and/or such conditions have been waived by the conduct of the Defendants.
  5   Plaintiff has served a letter on the Defendants under Consumer Legal Rights Act prior
  6   to commencing this action, which is attached to this FAC.
  7                            CLASS ACTION ALLEGATIONS
  8         90.    Plaintiff brings this action on behalf of herself and on behalf of a
  9   Nationwide Class and California Subclass of other similarly situated persons pursuant
 10   to Fed. R. Civ. Proc. 23(a), 23(b)(2), and/or 23(b)(3).             Subject to additional
 11   information obtained through further investigation and/or discovery, the foregoing
 12   definition of the Classes may be expanded or narrowed. The proposed Classes are as
 13   follows:
 14                UCL-Multistate Class: All persons who, within the applicable
 15                statute of limitations period, purchased Trader Joe Alkaline Water in
                   States with UCL or comparative consumer protection statutes, until the
 16                date notice is disseminated.
 17
                   California Subclass: All California persons who, within the applicable
 18                statute of limitations period, purchased Trader Joe Alkaline Water until
 19                the date notice is disseminated.
            91.    Excluded from the Classes are (1) Defendants, Defendants’ subsidiaries,
 20
      affiliates, officers, directors, assigns and successors, and any entity which Defendants
 21
      have a controlling interest; (2) the Judge to whom this case is assigned and any
 22
      member of the Judge’s immediate family; (3) anyone who purchased the Trader Joe’s
 23
      Alkaline Water branded bottled water for the purpose of resale; (4) anyone asserting a
 24
      claim for personal injury. Plaintiff reserves the right to modify the Class and Subclass
 25
      definitions as further investigation and/or discovery so warrant.
 26
            92.    This action has been brought and may be properly maintained as a class
 27
 28
                                           19
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 20 of 39 Page ID #:316




  1   action pursuant to Fed. R. Civ. Proc. 23 and case law thereunder.
  2         93.    Numerosity: The members of the Classes are so numerous that joinder of
  3   all members is impracticable.      Plaintiff reasonably believes that the Classes are
  4   comprised of tens of thousands of consumers throughout the United States.
  5         94.    Commonality:       Common questions of law and fact exist as to all
  6   members of the Classes. These common questions predominate over any questions
  7   affecting only individual Class members. These common legal and factual questions
  8   include, but are not limited to the following:
  9                   • whether Defendants’ claims regarding Trader Joe’s Alkaline Water
 10                       brand water are deceptive and misleading;
 11                   • whether Defendants engaged in false and misleading advertising;
 12                   • whether Defendants’ conduct as alleged herein violates the
 13                       California Consumer Legal Remedies Act and California’s unfair
 14                       competition law;
 15                   • whether Defendants’ conduct as alleged herein constitutes a breach
 16                       of warranty;
 17                   • whether Defendants’ conduct as alleged herein constitutes unjust
 18                       enrichment;
 19                   • whether Plaintiff and the class members have sustained monetary
 20                       loss and the proper measure of that loss; and
 21                   • whether Plaintiff and the Class members are entitled to declaratory
 22                       relief.
 23         These and other questions of law and fact which are common to the members of
 24   the Class and predominate over any questions affecting only individual members of
 25   the Class.
 26         95.    Typicality: Plaintiff’s claims are typical of the claims of the members of
 27   the Classes, as all Class members are similarly affected by Defendants’ wrongful
 28
                                           20
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 21 of 39 Page ID #:317




  1   conduct. Plaintiff, like other members of the Classes, purchased the Trader Joe’s
  2   Alkaline branded water after exposure to the same material misrepresentations and/or
  3   omissions appearing on the product packaging and on or in Defendants’ marketing
  4   and advertising, and received a product that was not represented.             Plaintiff is
  5   advancing the same claims and legal theories on behalf of herself and all absent
  6   members of the Classes.
  7         96.    Adequacy: Plaintiff’s claims are made in a representative capacity on
  8   behalf of the other members of the Class. Plaintiff has no interests antagonistic to the
  9   interests of the other members of the proposed Class and is subject to no unique
 10   defenses.
 11         97.    Plaintiff is similarly situated in interest to all members of the proposed
 12   Class and is committed to vigorous prosecution of this action and has retained
 13   competent counsel experienced in the prosecution of class actions. Accordingly,
 14   Plaintiff is an adequate representative of the proposed Class and will fairly and
 15   adequately protect the interests of the Class.
 16         98.    This suit may be maintained as a class action under Fed. R. Civ. Pro.
 17   23(b)(2) because Defendants have acted, and/or refused to act, on grounds generally
 18   applicable to the Classes, thereby making appropriate final injunctive relief.
 19   Specifically, injunctive relief is necessary and appropriate to require Defendants to: (i)
 20   discontinue advertising, marketing, packaging and otherwise representing Trader Joe’s
 21   Alkaline branded water; and (ii) to correct any erroneous impression consumers may
 22   have derived concerning the nature, characteristic, or qualities of the Trader Joe’s
 23   Alkaline branded water, including without limitation, the placement of corrective
 24   advertising and providing written notice to the public. Plaintiff
 25         99.    In addition, this suit may be maintained as a class action under Fed. R.
 26   Civ. Pro. 23(b)(3) because a class action is superior to all other available methods for
 27   the fair and efficient adjudication of this controversy since joinder of all members is
 28
                                           21
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 22 of 39 Page ID #:318




  1   impracticable. The injury suffered by each individual class member is relatively small
  2   in comparison to the burden and expense of individual prosecution of the complex and
  3   extensive litigation necessitated by Defendants’ conduct. It would be virtually
  4   impossible for members of the Classes individually to redress effectively the wrongs
  5   done to them. Even if the members of the Classes could afford such litigation, the
  6   court system could not. Individualized litigation presents a potential for inconsistent
  7   or contradictory judgments. Individually litigation increases the delay and expense to
  8   all parties, and to the court system, presented by the complex legal and factual issues
  9   of the case. By contrast, the class action device presents no management difficulties,
 10   and provides the benefits of single adjudication, economy of scale, and comprehensive
 11   supervision by a single Court.
 12                                         COUNT I
 13                               Breach of Express Warranty
 14      (Asserted on Behalf of Nationwide Class and California Subclass against all
 15                           Named Defendants and DOES 1-10)
 16         100. Plaintiff incorporates by reference all of the above paragraphs of this
 17   Complaint as though fully stated herein.
 18         101. Plaintiff, and each member of the Class, formed a contract with
 19   Defendants at they time they purchased Defendants’ Trader Joe’s Alkaline Water
 20   bottled water. The terms of that contract include the promises and affirmations of fact
 21   made by Defendants on the labels of Defendants’ alkaline water and through the
 22   advertising and marketing campaign, as alleged above. The Trader Joe’s Alkaline
 23   branded water labeling and advertising constitute express warranties, are part of the
 24   basis of the bargain, and are part of a standardized contract between Plaintiff and the
 25   members of the Classes, on the one hand, and Defendants, on the other.
 26         102. Alternatively, privity was established between Defendants and Plaintiff
 27   and Class Members because Defendants, and/or their agents, were substantially, if not
 28
                                          22
                         FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 23 of 39 Page ID #:319




  1   completely responsible for directly promoting and marketing Defendants’ Trader
  2   Joe’s Alkaline branded water to Plaintiff and Class Members and Plaintiff and Class
  3   Members were directly promoted to and marketed to by Defendants prior to
  4   purchasing Defendants’ Trader Joe’s Alkaline branded water, resulting in the purchase
  5   of Defendants’ Trader Joe’s Alkaline branded water by Plaintiff and the Class
  6   members. By virtue of this direct promotion and marketing to Plaintiff and Class
  7   Members, Defendants directly made an express warranty of the Trader Joe’s Alkaline
  8   Water brand water’s attributes and benefits to Plaintiff and the Class Members.
  9         103. All conditions precedent to Defendants’ liability under the warranty have
 10   been performed by Plaintiff and the Classes.
 11         104. Defendants breached the terms of the express warranty by not providing
 12   a product that provided the benefits promised. The statements made by Defendants
 13   that warranted Defendants’ claims of the Trader Joe’s Alkaline Water having a
 14   superior nature, attributes and benefits were not “puffery” or mere opinion – they were
 15   statements affirmations of specific benefits and superior performance over alternative
 16   and lower priced sources of water, allegedly based on scientific study.
 17         105. Specifically, there is no metabolic explanation supporting the notion that
 18   Trader Joe’s water helps a consumer attain the “perfect balance,” or “hydrate” and
 19   “refresh.” This is particularly illuminating in that Trader Joe’s features this product
 20   adjacent to its “ordinary” water product in stores nationwide, that includes no
 21   statements about “hydrate” or “refresh.” The warranties are false because the Product
 22   does not “hydrate” but instead has a deleterious effect and health consequences on
 23   those that consume it.
 24         106. As pled above, Trader Joe’s represents its water is “alkaline water,” when
 25   this is false in that water highly charged with electrolysis is not considered by
 26   chemists to be “alkaline water.” Thus, this representation is affirmatively false in the
 27   alternative because the implication is that the water is alkaline water balanced by
 28
                                          23
                         FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 24 of 39 Page ID #:320




  1   electrolysis when this is false.
  2         107. Next, Trader Joe’s falsely claims “pH 9.5+” even though the actual pH at
  3   the time of purchase and consumption was far less on the pH scale for Plaintiff.
  4   Plaintiff has pled the particulars of her testing, and her review of the support for these
  5   contentions in the factual section, which are incorporated herein.
  6         108. The exact terms of the warranty are “ionized to achieve the perfect
  7   balance,” “pH +9.5,” “alkaline water,” “the higher the pH, the greater the alkalinity”
  8         109. The exact off-label terms are taken from the fearless flyer – “whether
  9   you’ve just eaten an abundancy of corn or cranberries (foods high in acid), or you’ve
 10   been sweating profusely, Alkaline Water + electrolytes is a drink that can satisfy.”
 11         110. Plaintiff and Class Members relied on these representations by
 12   Defendants in purchasing Trader Joe’s Alkaline branded water instead of less
 13   expensive, but equally or more effective water.
 14         111. Plaintiff’s reliance was reasonable in that “satisfy” meant it would
 15   counterbalance eating foods high in acid or would help with performance.
 16         112. Plaintiff’s reliance was reasonable in that “ionized to achieve the perfect
 17   balance” cannot refer to the Product.
 18         113. Plaintiff’s reliance was reasonable in that “pH 9.5+” is a warranty that
 19   the water will at a pH of 9.5 or greater when it is reasonably consumed within
 20   consumer expectations.”
 21         114. Defendant breached the various warranties made in the on-label and off-
 22   label representations by: (a) not providing a product of “pH of 9.5+”, by (b) not
 23   providing “alkaline water” as the ions were merely altered through electrolysis; (c) by
 24   not achieving the perfect balance in that the Product is not any one specific pH; (d) by
 25   not achieving the perfect balance in that it did not alter Plaintiff’s internal pH balance;
 26   (e) did not “satisfy” the counter effects of foods high in acids, (f) did not hydrate or
 27   help hydrate based on profuse sweating.
 28
                                           24
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 25 of 39 Page ID #:321




  1         115. The breaches of the warranty proximately caused Plaintiff’s injury.
  2         116. As a result of Defendants’ breaches of warranty, Plaintiff and the Classes
  3   have been damages and injured in the amount of the purchase price of Defendants’
  4   Trader Joe’s Alkaline branded water they purchased, and have suffered other damages
  5   to be determined by proof at trial.
  6                                         COUNT II
  7                                     Unjust Enrichment
  8      (Asserted on Behalf of Nationwide Class and California Subclass against all
  9                            Named Defendants and DOES 1-10)
 10         117. Plaintiff incorporates by reference all of the above paragraphs of this
 11         118. Complaint as though fully stated herein.
 12         119. This claim is asserted in the alternative on behalf of Plaintiff and Class
 13   members to the extent that any contracts do not govern the entirety of the subject
 14   matter of the dispute with Defendants.
 15         120. Plaintiff and Class members conferred a tangible economic benefit upon
 16   Defendants by purchasing the Trader Joe’s Alkaline branded water. Plaintiff and
 17   Class members would have expected remuneration from Defendants at the time this
 18   benefit was conferred had they know that the Trader Joe’s Alkaline branded water did
 19   not perform as promised.
 20         121. As a direct and proximate result of Defendants’ misconduct as set forth
 21   above, Defendants have been unjustly enriched at the expense of Plaintiff and the
 22   Class members.
 23         122. It would be inequitable for Defendants to retain profits, benefits and other
 24   compensation obtained by its wrongful conduct in marketing and selling of the Trader
 25   Joe’s Alkaline Water.
 26         123. Plaintiff, on behalf of herself and Class members, seeks restitution from
 27   Defendants, and an order of this Court disgorging all profits, benefits and other
 28
                                           25
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 26 of 39 Page ID #:322




  1   compensation obtained by Defendants from their wrongful conduct.
  2                                        COUNT III
  3    Violations of Consumer Legal Remedies Act and Various Consumer Protection
  4                                    Acts of Other States
  5      (Asserted on Behalf of Nationwide Class and California Subclass against all
  6                              Named Defendants and DOES 1-10)
  7         124. Plaintiff incorporates by reference all of the above paragraphs of this
  8   Complaint as though fully stated herein.
  9         125. This is a claim for relief under the Consumer Legal Remedies Act, as
 10   well as the various Consumer Protection Acts of the jurisdiction in which Class
 11   Members are present and purchased Trader Joe’s Alkaline Water, including but not
 12   limited to:
 13                 a.   Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et.
 14                      seq.;
 15                 b.   Alaska Unfair Trade Practices and Consumer Protection Act, Ak.
 16                      Code § 45.50.471, et. seq.;
 17                 c.   Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et.
 18                      seq.;
 19                 d.   Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et.
 20                      seq.;
 21                 e.   Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a,
 22                      et. seq.;
 23                 f.   Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et.
 24                      seq.;
 25                 g.   District of Columbia Consumer Protection Procedures Act, D.C.
 26                      Code §§ 28-3901, et. seq.;
 27                 h.   Florida Deceptive and Unfair Trade Practices, Act Florida Statutes
 28
                                          26
                         FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 27 of 39 Page ID #:323




  1                    § 501.201, et. seq.;
  2              i.    Georgia Fair Business Practices Act, §10-1-390 et. seq.;
  3              j.    Hawaii Unfair and Deceptive Practices Act, Hawaii Revised
  4                    Statutes § 480 1, et. seq. and Hawaii Uniform Deceptive Trade
  5                    Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;
  6              k.    Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;
  7              l.    Illinois Consumer Fraud and Deceptive Business Practices Act,
  8                    815 ILCS § 505/1, et. seq.;
  9              m.    Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et.
 10                    seq.;
 11              n.    Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§
 12                    367.110, et. seq., and the Kentucky Unfair Trade Practices Act,
 13                    Ky. Rev. Stat. Ann § 365.020, et. seq.;
 14              o.    Louisiana Unfair Trade Practices and Consumer Protection Law,
 15                    La. Rev. Stat. Ann. §§ 51:1401, et. seq.;
 16              p.    Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et.
 17                    seq., and Maine Uniform Deceptive Trade Practices Act, Me. Rev.
 18                    Stat. Ann. 10, § 1211, et. seq.;
 19              q.    Massachusetts Unfair and Deceptive Practices Act, Mass. Gen
 20                    Laws ch. 93A;
 21              r.    Michigan Consumer Protection Act, §§ 445.901, et. seq.;
 22              s.    Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§
 23                    325F.68, et. seq.; and Minnesota Uniform Deceptive Trade
 24                    Practices Act, Minn Stat. § 325D.43, et. seq.;
 25              t.    Mississippi Consumer Protection Act, Miss. Code An.. §§ 75-24-1,
 26                    et. seq.;
 27              u.    Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010,
 28
                                        27
                       FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 28 of 39 Page ID #:324




  1                    et. seq.;
  2              v.    Montana Unfair Trade Practices and Consumer Protection Act,
  3                    Mont. Code § 30-14-101, et. seq.;
  4              w.    Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et.
  5                    seq., and the Nebraska Uniform Deceptive Trade Practices Act,
  6                    Neb. Rev. Stat. § 87-301, et. seq.;
  7              x.    Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§
  8                    598.0903, et. seq.;
  9              y.    New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-
 10                    A:1, et. seq.;
 11              z.    New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et.
 12                    seq.;
 13              aa.   New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et.
 14                    seq.;
 15              bb.   New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law
 16                    §§ 349 and 350 et. seq.
 17              cc.   North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01,
 18                    et. seq.;
 19              dd.   Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code
 20                    §§ 109;
 21              ee.   Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;
 22              ff.   Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) &
 23                    (g);
 24              gg.   Rhode Island Unfair Trade Practices and Consumer Protection Act,
 25                    R.I. Gen. Laws § 6-13.1-1 et. seq.;
 26              hh.   South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-
 27                    10, et. seq.;
 28
                                        28
                       FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 29 of 39 Page ID #:325




  1                ii.   South Dakota’s Deceptive Trade Practices and Consumer
  2                      Protection Law, S.D. Codified Laws §§ 37 24 1, et. seq.;
  3                jj.   Tennessee Consumer Protection ct, Tenn. Code Ann. § 47-18-101
  4                      et. seq.;
  5                kk.   Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et.
  6                      seq.;
  7                ll.   Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101,
  8                      et. seq.;
  9                mm. West Virginia Consumer Credit and Protection Act, West Virginia
 10                      Code § 46A-6-101, et. seq.;
 11                nn.   Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et.
 12                      seq.
 13   (“Consumer Protection Acts”).
 14         126. The Defendants’ acts and omissions as well as their failure to use
 15   reasonable care in this matter as alleged in this FAC, including but no limited to, the
 16   knowing misrepresentation or failure to disclose the source, affiliation, origin,
 17   characteristics, ingredients, standards and quality of Trader Joe’s Alkaline Water
 18   constitute violation of the provision of the CLRA and the various Consumer
 19   Protection Acts.
 20         127. The Defendants’ unconscionable, unfair, and deceptive acts and practices
 21   set forth in this Complaint are likely and reasonably foreseeable to mislead Plaintiff
 22   and members of the Class and Subclass acting reasonably in their reliance on
 23   defendant’s acts and practices, and to their detriment.
 24         128. The Defendants engaged in the unconscionable, unfair, and deceptive
 25   acts or practices set forth in this Complaint in the conduct of trade or commerce.
 26         129. The Defendants’ misrepresentations or omissions as set forth in this
 27   Complaint are material in that they relate to matters which are important to consumers
 28
                                           29
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 30 of 39 Page ID #:326




  1   or are likely to affect the purchasing decisions or conduct of consumers, including
  2   Plaintiff and Class Members regarding Defendants’ products.
  3          130. The Defendants’ business practice, in its advertising, marketing,
  4   packaging, labeling, and sales of its Trader Joe’s Alkaline Water as unique and
  5   superior products justifying substantially higher prices over alternative sources of
  6   water, such as normal bottled water, is an unconscionable, unfair, and deceptive act or
  7   practice, in violation of the CLRA (and other Consumer Protection Acts), in that it (1)
  8   offends established public policy, (2) is immoral, unethical, oppressive, or
  9   unscrupulous, and/or (3) is substantially injurious and caused actual damages to
 10   consumers, including Plaintiff and Class Members who purchased Defendants’ Trader
 11   Joe’s Alkaline Water because of Defendants’ representations and conduct.
 12          131. Plaintiff and Class Members have suffered actual damages as a result of
 13   Defendants’ violation of the CLRA and the various Consumer Protection Acts and are
 14   entitled to relief.
 15          132. As a direct and proximate cause of Defendants’ violations of the CLRA
 16   and the various Consumer Protection Acts, Plaintiff and Class Members have incurred
 17   harm and damages as described herein are entitled to recover for those damages,
 18   including but not limited to, actual damages, costs, attorneys’ fees, and injunctive
 19   relief, pursuant to California law, and the various Consumer Protection Acts.
 20                                          COUNT IV
 21    (Violations of the Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et. seq.)
 22    (Asserted on Behalf of Nationwide Class and California Subclass against all Named
 23                                 Defendants and DOES 1-10)
 24
 25          133. Plaintiff realleges and incorporates the allegations elsewhere in the
 26   Complaint as if set forth in full herein.
 27
 28
                                             30
                            FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 31 of 39 Page ID #:327




  1         134. The UCL prohibits any “unlawful, unfair or fraudulent business act or
  2   practice.” Cal. Bus. & Prof. Code §17200.
  3         135. The acts, omissions, misrepresentations, practices, and non-disclosures of
  4   Trader Joe’s as alleged herein constitute business acts and practices.
  5         136. A statement or practice is fraudulent under the UCL if it is likely to
  6   deceive the public, applying a reasonable consumer test. As set forth herein, Trader
  7   Joe’s claims relating to The Alkaline Water Product is likely to deceive reasonable
  8   consumers and the public.
  9         Unlawful
 10         137. The acts alleged herein are “unlawful” under the UCL in that they violate
 11   at least the following laws:
 12         • The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et. seq.;
 13         • The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et. seq.;
 14         • The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et. seq., and
 15   specifically § 343(a) (prohibiting food labeling that is “false or misleading in any
 16   particular”); and
 17         • The California Sherman Food, Drug, and Cosmetic Act, Cal. Health & Safety
 18   Code §§ 109875 et. seq.
 19         Unfair
 20         138. Trader Joe’s conduct with respect to the labeling, advertising, and sale of
 21   the Alkaline Water Product is unfair because Trader Joe’s conduct was immoral,
 22   unethical, unscrupulous, or substantially injurious to consumers and the utility of its
 23   conduct, if any, does not outweigh the gravity of the harm to its victims.
 24         139. Trader Joe’s conduct with respect to the labeling, advertising, and sale of
 25   the Alkaline Water Products was also unfair because it violated public policy as
 26   declared by specific constitutional, statutory or regulatory provisions, including but
 27   not limited to the False Advertising Law.
 28
                                           31
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 32 of 39 Page ID #:328




  1         140. Trader Joe’s conduct with respect to the labeling, advertising, and sale of
  2   the Alkaline Water Products was also unfair because the consumer injury was
  3   substantial, not outweighed by benefits to consumers or competition, and not one
  4   consumers themselves could reasonably have avoided.
  5         141. Trader Joe’s conduct was unfair and unreasonable in that it has known
  6   that scientifically, the claims made are affirmatively false, and impossible to produce
  7   the represented result both in pH number, and in represented benefits.
  8         142. Trader Joe’s profited from its sale of the falsely, deceptively, and
  9   unlawfully advertised Alkaline Water Products to unwary consumers.
 10         143. Plaintiff and Class Members are likely to be damaged by Trader Joe’s
 11   continued deceptive trade practices, as Trader Joe’s continues to falsely advertise and
 12   sell the Alkaline Water Products. Thus, injunctive relief enjoining this deceptive
 13   practice is proper.
 14         144. Trader Joe’s conduct caused and continues to cause substantial injury to
 15   plaintiff and the other Class Members, who have suffered injury in fact as a result of
 16   Trader Joe’s unlawful conduct.
 17         145. In accordance with Bus. & Prof. Code § 17203, Plaintiff, on behalf of
 18   herself, the Class, and the general public, seeks an order enjoining Trader Joe’s from
 19   continuing to conduct business through unlawful, unfair, and/or fraudulent acts and
 20   practices, and to commence a corrective advertising campaign.
 21         146. Plaintiff, on behalf of herself and the Class also seeks an order for
 22   disgorgement and restitution of all monies from the sale of the Alkaline Water
 23   Products, which were unjustly acquired through acts of unlawful competition.
 24   ///
 25   ///
 26   ///
 27   ///
 28
                                             32
                            FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 33 of 39 Page ID #:329




  1                                           COUNT V
  2    (Violations of the False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et. seq.)
  3    (Asserted on Behalf of Nationwide Class and California Subclass against all Named
  4                                 Defendants and DOES 1-10)
  5
  6         147. Plaintiff realleges and incorporates the allegations elsewhere in the
  7   Complaint as if set forth in full herein.
  8         148. Under the FAL, “[i]t is unlawful for any person, firm, corporation or
  9   association, or any employee thereof with intent directly or indirectly to dispose of
 10   real or personal property or to perform services” to disseminate any statement “which
 11   is untrue or misleading, and which is known, or which by the exercise of reasonable
 12   care should be known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
 13         149. As alleged herein, the advertisements, labeling, policies, acts, and
 14   practices of Trader Joe’s relating to the Product misled consumers acting reasonably
 15   as to whether the Product is “alkaline water,” whether it is “ionized to achieve the
 16   perfect balance,” whether it provided alkalinity of “9.5+,” whether the representation
 17   the higher the “pH the higher the alkalinity” was true even though the chemical make-
 18   up was changed based on electrolysis, not based on alkalinity, whether the scale was
 19   false in that Trader Joe’s bottled spring water is the same (or similar) alkalinity as
 20   Trader’s Joe’s Alkaline Water even though the “Alkaline water” is significantly more
 21   expensive.
 22         150. Plaintiff suffered injury in fact as a result of Trader Joe’s actions as set
 23   forth herein because Plaintiff purchased the Product in reliance on Trader Joe’s false
 24   and misleading marketing claims that the Product was ionized to achieve the perfect
 25   balance, was a pH of 9.5+, etc.
 26         151. Trader Joe’s business practices as alleged herein constitute unfair,
 27   deceptive, untrue, and misleading advertising pursuant to the FAL because Trader
 28
                                           33
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 34 of 39 Page ID #:330




  1   Joe’s has advertised the Product in a manner that is untrue and misleading, which
  2   Trader Joe’s knew or reasonably should have known.
  3          152. Trader Joe’s profited from its sales of the falsely and deceptively
  4   advertised Alkaline Water Products to unwary consumers.
  5          153. As a result, pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff and the
  6   Class are entitled to injunctive and equitable relief, restitution, and an order for the
  7   disgorgement of the funds by which Trader Joe’s was unjustly enriched.
  8                                          COUNT VI
  9          (Breach of Implied Warranty of Merchantability, Cal. Com. Code § 2314)
 10    (Asserted on Behalf of Nationwide Class and California Subclass against all Named
 11                                 Defendants and DOES 1-10)
 12          154. Plaintiff realleges and incorporates the allegations elsewhere in the
 13   Complaint as if set forth in full herein.
 14          155. Trader Joe’s, through its acts set forth herein, in the sale, marketing, and
 15   promotion of the Alkaline Water Product, made representations to Plaintiff and the
 16   Class that, among other things, the Product creates a “perfect balance” and has
 17   alkalinity of 9+, and that one could “refresh and hydrate” with + symbols
 18   superimposed on the Product’s packaging.
 19          156. As pled above, Trader Joe’s represents its water is “alkaline water,” when
 20   this is false in that water highly charged with electrolysis is not considered in science
 21   to be “alkaline water.”       Thus, this representation is affirmatively false in the
 22   alternative in that the implication is that the water is balanced by electrolysis when
 23   this is false.
 24          157. Next, Trader Joe’s falsely claims “pH 9.5+” even though the actual pH at
 25   the time of purchase and consumption was far less on the pH scale for Plaintiff.
 26   Plaintiff has pled the particulars of her testing, and her review of the support for these
 27   contentions in the factual section, which are incorporated herein.
 28
                                           34
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 35 of 39 Page ID #:331




  1         158. The exact terms of the warranty are “ionized to achieve the perfect
  2   balance,” “pH +9.5,” “alkaline water,” “the higher the pH, the greater the alkalinity”
  3         159. The exact off-label terms are taken from the fearless flyer – “whether
  4   you’ve just eaten an abundancy of corn or cranberries (foods high in acid), or you’ve
  5   been sweating profusely, Alkaline Water + electrolytes is a drink that can satisfy.”
  6         160. Plaintiff and Class Members relied on these representations by
  7   Defendants in purchasing Trader Joe’s Alkaline branded water instead of less
  8   expensive, but equally or more effective water.
  9         161. Plaintiff’s reliance was reasonable in that “satisfy” meant it would
 10   counterbalance eating foods high in acid or would help with performance.
 11         162. Plaintiff’s reliance was reasonable in that “ionized to achieve the perfect
 12   balance” cannot refer to the Product.
 13         163. Plaintiff’s reliance was reasonable in that “pH 9.5+” is a warranty that
 14   the water will at a pH of 9.5 or greater when it is reasonably consumed within
 15   consumer expectations.”
 16         164. Defendant breached the various warranties made in the on-label and off-
 17   label representations by: (a) not providing a product of “pH of 9.5+”, by (b) not
 18   providing “alkaline water” as the ions were merely altered through electrolysis; (c) by
 19   not achieving the perfect balance in that the Product is not any one specific pH; (d) by
 20   not achieving the perfect balance in that it did not alter Plaintiff’s internal pH balance;
 21   (e) did not “satisfy” the counter effects of foods high in acids, (f) did not hydrate or
 22   help hydrate based on profuse sweating.
 23         165. The breaches of the warranty proximately caused Plaintiff’s injury.
 24         166. Trader Joe’s is a merchant with respect to the goods of this kind which
 25   were sold to Plaintiff and the Class, and there was, in the sale to Plaintiff and other
 26   consumers, an implied warranty that those goods were merchantable.
 27
 28
                                           35
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 36 of 39 Page ID #:332




  1         167. However, Trader Joe’s breached that implied warranty in that the does
  2   not create the perfect balance, and does not create any health benefit, as set forth in
  3   detail herein.
  4         168. As an actual and proximate result of Trader Joe’s conduct, Plaintiff and
  5   the Class did not receive goods as impliedly warranted by Trader Joe’s to be
  6   merchantable in that they did not conform to promises and affirmations made on the
  7   container or label of the goods, in violation of Cal. Com. Code § 2314(2)(f).
  8         169. Plaintiff notified Trader Joe’s of the breach prior to filing, but Trader
  9   Joe’s failed to rectify the breach.
 10         170. As a result, plaintiff seeks, on behalf of herself and other Class Members,
 11   actual damages arising as a result of Trader Joe’s breaches of implied warranty.
 12                                    PRAYER FOR RELIEF
 13         WHEREFORE, Plaintiff, on behalf of herself and all members of the Classes
 14   defined herein, prays for judgment as follows:
 15         a.     Certification of the Class under Federal Rule of Civil Procedure 23 and
 16                appointment of Plaintiff as representative of the Classes and her counsel
 17                as Class counsel;
 18         b.     A temporary, preliminary and/or permanent order for injunctive relief
 19                requiring Defendants to: (i) discontinue advertising, marketing,
 20                packaging and otherwise representing Trader Joe’s Alkaline branded
 21                water as having benefits that they do not have; (ii) undertake an
 22                immediate public information campaign to inform members of the
 23                proposed Classes as to the prior practices; and (iii) to correct any
 24                erroneous impression consumers may have derived concerning the
 25                nature, characteristics, or qualities of Trader Joe’s Alkaline branded
 26                water, including without limitation, the placement of corrective
 27                advertising and providing written notice to the public;
 28
                                           36
                          FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 37 of 39 Page ID #:333




  1        c.    An order requiring imposition of a constructive trust and/or disgorgement
  2              of Defendants’ ill-gotten gains and to pay restitution to Plaintiff and all
  3              members of the Classes and to restore to the Plaintiff and members of the
  4              Classes all funds acquired by means of any act or practice declared by
  5              this Court to be an unlawful, fraudulent or unfair business act or practice,
  6              a violation of laws, statute or regulations, or constituting unfair
  7              competition or false advertising;
  8        d.    Distribution of any moneys recovered on behalf of members of the
  9              Classes via fluid recovery or cy pres recovery where necessary and as
 10              applicable, to prevent Defendants from retaining the benefits of their
 11              wrongful conduct;
 12        e.    Compensatory and other damages for economic and non-economic
 13              damages identified herein, including all damages allowed by governing
 14              statutes;
 15        f.    Statutory pre-judgment and post-judgment interest on any amounts;
 16        g.    Reasonable attorneys’ fees as may be allowable under applicable law;
 17        h.    Costs of this suit; and
 18        i.    Such other relief as the Court may deem just and proper.
 19                                  Respectfully submitted,
 20
 21   Dated: December 11, 2018       By: /s/ Blake J. Lindemann

 22                                  LINDEMANN LAW FIRM, APC
                                     BLAKE J. LINDEMANN,       SBN 255747
 23                                  433 N. Camden Drive, 4th Floor
                                     Beverly Hills, CA 90210
 24                                  Telephone: (310)-279-5269
                                     Facsimile: (310)-300-0267
 25                                  E-mail:     blake@lawbl.com

 26                                  Attorneys For Plaintiff
                                     DANA WEISS, AND ALL THOSE SIMILARLY
 27                                  SITUATED
 28
                                         37
                        FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 38 of 39 Page ID #:334




  1                                     JURY DEMAND
  2        Plaintiff demands a trial by jury on all causes of action so triable.
  3
      Dated: December 11, 2018        By: /s/ Blake J. Lindemann
  4
                                      LINDEMANN LAW FIRM, APC
  5                                   BLAKE J. LINDEMANN,       SBN 255747
                                      433 N. Camden Drive, 4th Floor
  6                                   Beverly Hills, CA 90210
                                      Telephone: (310)-279-5269
  7                                   Facsimile: (310)-300-0267
                                      E-mail:     blake@lawbl.com
  8
                                      Attorneys For Plaintiff
  9                                   DANA WEISS, AND ALL THOSE SIMILARLY
                                      SITUATED
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                         38
                        FIRST AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 27 Filed 12/11/18 Page 39 of 39 Page ID #:335




  1                                  PROOF OF SERVICE

  2         I, the undersigned, declare: I am employed in the County of Los Angeles, State
  3   of California. I am over the age of 18 and not a party to the within action; my business
      address is 433 N. Camden Drive, 4th Floor, Beverly Hills, CA 90210.
  4
  5         On December 11, 2018, I served the foregoing document as follows:

  6                  FIRST AMENDED COMPLAINT – CLASS ACTION
  7
            [X] by electronically filing the foregoing with the Clerk of the Court using the
  8   CM/ECF system which will send notification of such electronic filing to counsel of
  9   record for all parties by operation of the Court’s CM/ECF System.

 10          [ ] by U.S. Mail in the ordinary course of business to the non-CM/ECF
 11   participants indicated on the attached Manual Notice List. I am readily familiar with
      the Firm’s practice for the collection and processing of correspondence for mailing
 12   with the Postal Service and that the correspondence would be deposited with same
 13   that same day in the ordinary course of business.

 14        I declare under penalty of perjury under the laws of the United States of
 15   America and the State of California that the above is true and correct. Executed on
      December 11, 2018, at Beverly Hills, California.
 16
 17                                                          By: /s/ Nataly Grande
                                                                     Nataly Grande
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          39
                         FIRST AMENDED COMPLAINT – CLASS ACTION
